Citation Nr: 0731205	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-26 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for hypertension and assigned a noncompensable 
rating (i.e., 0 percent) from March 17, 2004.  The veteran 
perfected an appeal of the decision seeking an initial 
compensable rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in August 2007.  A 
transcript of that hearing is associated with the claims 
file.  


FINDING OF FACT

The veteran's hypertension is characterized by diastolic 
blood pressure predominantly below 100 and by systolic blood 
pressure predominantly below 160; there is no history of 
diastolic blood pressure predominantly 100 or more.


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, the RO, in an October 2005 rating decision, 
awarded the veteran service connection for hypertension and 
assigned a noncompensable rating effective March 17, 2004.  
Thus, the veteran's hypertension claim was substantiated in 
October 2005 and VA no longer has any further duty to notify 
the veteran on how to substantiate his claim.  Rather, VA is 
required to fulfill its statutory duties under 38 U.S.C.A. 
§ 7105.  

On review of the record, the Board finds that the RO notified 
the veteran of the criteria for establishment of a higher 
rating by way of the August 2006 statement of the case.  
Furthermore, the August 2007 hearing transcript indicates 
that the veteran has actual notice of what is necessary to 
substantiate his claim for a compensable rating for 
hypertension.  Therefore, the Board determines that any 
defect in VCAA notice is moot.  

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see 
also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the initial rating 
claim, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records, a private 
physician's statement and reports of VA examinations.  The 
veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson  at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  

The RO has assigned a noncompensable disability rating under 
DC 7101. Under this code, a 10 percent rating is warranted 
for hypertension when diastolic pressure is predominantly 
100mm or more, or; systolic pressure is predominantly 160mm 
or more, or; with a history of diastolic pressure 
predominantly 100mm or more which requires continuous 
medication for control.  A 20 percent rating is warranted for 
diastolic pressure predominantly 110mm or more, or; systolic 
pressure predominantly 200mm or more.  A 40 percent rating is 
warranted where diastolic pressure is predominantly 120mm or 
more; and a 60 percent rating is warranted where diastolic 
pressure is predominantly 130mm or more.  38 C.F.R. § 4.104, 
DC 7101 (2007).  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2007).  

Analysis

The service medical records show blood pressure readings of 
134/86 (October 1967 - enlistment examination), 130/86 
(August 1970), and 120/80 (September 1971 - discharge 
examination).  

VA records show a blood pressure reading of 128/82 in April 
2004.  It was noted that hypertension was first diagnosed in 
2003 and that the veteran was currently on medication for 
hypertension.  

On VA examination in May 2004, blood pressure was 130/90.  

A VA clinical record shows that in June 2004 the veteran's 
blood pressure was 105/87.  It was noted that he was started 
on new medication for hypertension.  In May 2005, blood 
pressure was 135/77.  The diagnosis was hypertension under 
good control.

On VA examination in September 2005, the blood pressure 
readings were 124/80 sitting and 128/86 standing.  

In a January 2006 statement, a private physician reported 
that the veteran's hypertension was well-controlled with 
medication.  

The evidence of record does not show any systolic blood 
pressure reading of 160 or more or a diastolic blood pressure 
reading of 100 or more during the appeal period.  And 
although the veteran takes blood pressure medication 
regularly, there is no history of diastolic pressure 
predominantly 100 or more at any time during the appeal 
period.  For these reasons, the noncompensable rating is the 
proper rating for the appeal period.  Fenderson, 12 Vet. App. 
at 119.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

An initial compensable rating for hypertension is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


